McCulloch, J. Appellant sets forth in her complaint two grounds for divorce, alleged to have been committed by appellee, viz., adultery, and habitual drunkenness for a space of one year. The chancellor found against her on both issues. Appellee filed his answer in the cause denying the allegations of the complaint, and also gave his deposition in which he denied both charges. The only evidence of adultery was the uncorroborated testimony of appellant herself, which was contradicted by the testimony of appellee, and for this reason the chancellor properly refused to grant a divorce on that ground. Rie v. Rie, 34 Ark. 37; Brown v. Brown, 38 Ark. 324; Scarborough v. Scarborough, 54 Ark. 20. The evidence shows that appellee gets drunk occasionally. In fact, that was conceded, but there is a conflict as to frequency of bis drunken sprees and bis general habits in that respect. There was abundant evidence warranting the chancellor in finding that, while appellee has occasional sprees of intoxication, he had not been addicted to habitual drunkenness for a period of a year. The finding of the chancellor is not against the preponderance of the evidence, and should not be disturbed. Affirmed.